Citation Nr: 1231301	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 9, 1977 to April 18, 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

The appellant contends that he incurred a low back disability during his active service.  Specifically, he underwent a spinal tap during his basic training in order to determine if he had meningitis, and that he has suffered from low back pain ever since.  He contends that he was discharged from service as a result of his severe low back pain.

A review of his service treatment records (STRs) reveals that he sought emergency treatment for pain in his neck, with photophobia, in March 1977.  A spinal tap was performed at that time to test the pressure and clarity of his spinal fluid in order to rule out meningitis.  A few days later, he reported for treatment with a complaint of severe back pain.  The impression was low back pain as questionably secondary to the spinal tap.  Two days later, he again was treated for back pain; however a physical examination was noted to be essentially normal.  The impression was a muscle spasm.  In late March 1977, the appellant was again seen for medical treatment with a complaint of back pain.  He reported having back pain since the time his spinal tap was performed and reported having some numbness form his knees up to his waist.  The assessment was that he probably had some back pain but that he did not have nerve root problems, a bony abnormality, or evidence of arachnoiditis or myelitis.  On an undated back pain questionnaire, he reported having had back pain since the date of his spinal tap.  He indicated that he had constant, sharp pain with increased pain in the morning and sometimes increased pain in the evening.  He indicated that the pain increased with standing, bending, and sitting, but was relieved by lying down.  A separation examination report is not contained within the appellant's STRs.  

The first evidence of record of post-service treatment for back pain is found in treatment records from the California Department of Corrections and Rehabilitation (CDC).  In December 2004, he sought treatment for back pain that he reportedly felt when getting off his bunk.  He reported that his back popped when he was getting out of bed.  He was noted to have pain in the sacral area.  When seen by the staff physician, he reported that he was unable to move.  Paraspinal tenderness was noted in the lumbar area.  The assessment was lumbar strain.  A few days later, he sought emergency treatment for back pain from a registered nurse.  The plan was to refer him to a physician.  

Subsequent CDC treatment records reveal that he sought treatment for low back pain again in April 2008.  He reported that the pain began at about 6:00am that morning, when he woke up.  He reported that he felt a stabbing pain when moving.  Upon examination, paraspinal tenderness over the left side was noted.  He was again assessed with having a low back strain.  Findings from a March 2009 MRI revealed a prominent disc bulge with central and left foraminal disc protrusions at L5-S1, causing severe central stenosis and left neural foraminal stenosis.  A nerve compression was also noted on the left side, and spondylosis was noted at T11-12, as well as at L3-4 and L4-5, causing mild attenuation of the thecal sac, especially at L3-4.  

In an August 2008 statement, the appellant reported that he incurred severe back pain as a result of his spinal tap, and that he was told he could no longer serve in the Army as a result of his back disability.  He specifically contended that his back pain persisted to the present day.  He reported that he was unable to complete jobs he had taken, apparently following his service, and that he was afraid to take other jobs because of intensifying back pain.  He reported that he would sometimes have intense pain that at times caused him to be bedridden for days, without any warning signs and without doing anything strenuous.  

Subsequently, in a July 2009 notice of disagreement, the appellant attached an apparent signed statement from Richard Stewart, M.D., a physician and surgeon at a correctional training facility central infirmary.  Dr. Stewart indicated that it was most likely as not that the appellant's current back pain was most probably due to the injury he incurred during his military service.  Presumably, by referring to an in-service injury, Dr. Stewart was referring to the appellant's spinal tap.

Based on the foregoing, the Board finds that further medical opinion is required in order to determine whether the appellant's has a current low back disability that is etiologically related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  

In this regard, the Board notes that while the appellant has provided a medical opinion supposedly linking his current back pain to an in-service injury, the opinion is merely conclusory, and does not provide any comment as to why the appellant's current back disability was believed to be related to an in-service injury.  Therefore, the opinion is not adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a "mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also 38 C.F.R. § 4.2 (2011).  

Accordingly, the Board finds that this matter must be remanded in order for the appellant to be afforded a VA examination to determine the etiology of his claimed low back disability.  If the appellant remains incarcerated, the claims file an a complete copy of this remand should be provided to a VA examiner in order to obtain an opinion as to whether he has a low back disability that is etiologically related to his active service. 

The Board notes that as of the issuance of the October 2010 supplemental statement of the case (SSOC), the appellant was noted to be incarcerated and the record contained no indication as to when he was scheduled to be released from incarceration.  While the RO made an attempt to solicit a VA medical opinion with respect to his claim, the October 2010 SSOC indicated that the request for a medical opinion was cancelled because of insufficient information to honor the RO's request.  

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations for incarcerated veterans.  The Manual calls for the agency of original jurisdiction (AOJ) or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III, Subpart iv.3.A.11.d.

Thus, if the appellant is still incarcerated, the RO should take all reasonable measures to provide him with an examination in compliance with the procedures outlined in M21-1MR, Part III, Subpart iv.3.A.11.d, as noted herein.  See also Bolton, 8 Vet. App. at 191.

A review of the record additionally reveals that identified treatment records from Sharp Grossmont Hospital have not been obtained, although it is unclear whether VA has made all reasonable attempts to obtain these records.  While there was a note in the record indicating that the appellant's records may be located at other "Sharp facilities," it does not appear that his records were later requested from these identified facilities.  Thus, on remand these records should be requested again.  Any recent treatment records in custody of the CDC should also be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Finally, the Board observes that a copy of the appellant's service personnel records (SPRs) has not been associated with the claims file.  Such records may indeed help to establish the severity of his in-service back pain, if they can confirm that he was released from active duty due to severe back pain.  Accordingly, a complete copy of the appellant's SPRs should be requested from the National Personnel Records Center (NPRC), and from any other relevant source for such records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the appellant's service personnel records from the National Personnel Records Center and/or any other relevant source of personnel records, to include any evidence showing that he was released from active duty as a result of severe low back pain.  If any requested records are not available, a negative reply is required.

2.  After obtaining the appropriate release forms, request a complete copy of the appellant's private treatment records from Sharp Grossmont Hospital, and/or any other indicated "Sharp facility."  Any additional treatment records in the custody of the California Department of Corrections and Rehabilitation, dated since April 2008, should also be requested.  Attempts to secure these records are governed by 38 C.F.R. § 3.159(c)(1).  Accordingly, the appellant should be so notified in the event VA is unable to obtain identified private treatment records.  38 C.F.R. § 3.159 (e)(1) and (e)(2) (2011).

3.  Thereafter, determine whether the appellant is still incarcerated, and if so, attempt to schedule him for a VA examination in accordance with the procedures outlined at M21-1MR, Part III, Subpart iv.3.A.11.d.  If he has been released from incarceration, schedule him for a VA examination in accordance with regular procedures.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

If the appellant has not been released from incarceration, and for whatever reason cannot be provided with a VA examination after compliance with M21-1MR, Part III, Subpart iv.3.A.11.d, his claims file and a complete copy of this REMAND should still be forwarded to an appropriate VA examiner to obtain a medical opinion as described herein.  

The examiner should diagnose and describe any current low back disabilities found to be present, to include any prominent disc bulge, left foraminal disc protrusions and spondylosis, as found in the March 2009 MRI report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability had its clinical onset during active service or is related to any in-service event, disease, or injury, including the appellant's noted in-service spinal tap.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this opinion, the examiner should specifically address the July 2009 opinion from Dr. Stewart, included with the Veteran's notice of disagreement.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Finally, readjudicate the appellant's service connection claim for a low back disability on appeal.  If his claim remains denied, provide the appellant and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


